DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mercurio et al. (US 6,176,716) in view of Holliday (US 6,830,479).  
Mercurio discloses a single conductor electrical terminal member (12, 22) including a blind bore; the blind bore being configured to receive a strand bundle of a multi-stranded, single-conductor wire (intended use).  Mercurio does not disclose the specific interface between the electrical conductor and the terminal member.  
Holliday teaches a compression terminal comprising: a single-conductor electrical terminal member (14) extending in an axial direction; an outer body (18) configured to be coupled with the single-conductor electrical terminal member; and a fastener member (50) having a first end (left side in Fig. 1) and a second end (right side in Fig. 1), the fastener member including a first inner bore at the first end having a first diameter, a second inner bore at the second end having a second diameter, the second diameter being less than the first diameter, and a tapered inner wall extending from the wherein the single conductor electrical terminal member has an outer surface including an engagement feature (frictional surface) configured to be coupled with a mounting portion (inside surface under 21, 22 in Fig. 2) of an inner surface of the outer body to prevent the outer bod and the single stranded conductor electrical terminal from moving relative to one another in a direction parallel to the axial direction (see Fig. 4); wherein the fastener member configured to be axially slidably compress relative to the outer body, from a first position, wherein the strand bundle is between the single-conductor electrical terminal member and the outer body, to a second position (Fig. 3), wherein the fastener member radially compresses the strand bundle between the outer body and the single-conductor electrical terminal member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a compression arrangement, as taught by Holliday, in order to provide an efficient and appropriate interface.  
Regarding claim 2, Holliday discloses the single-conductor electrical terminal member including a post feature (right side of 14 in Fig. 1) for receiving the multi-stranded wire. 
Regarding claim 3, Holliday discloses the single-conductor electrical terminal member having a metal, conductive body. 
Regarding claim 4, Holliday discloses the compression against the strand bundle creates an annular seal around the strand bundle and securely fastens the strand bundle to the single-conductor electrical terminal member. 
Regarding claim 5, Holliday discloses the compression terminal is provided to a user in a preassembled configuration. 

Regarding claim 37, Mercurio discloses the terminal member including a tubular wall that defines the blind bore, the tubular wall having an inside surface and an outer surface.  Holliday discloses the outer body surrounding the outside surface of the tubular wall. 

Claims 7-11, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mercurio et al. (US 6,176,716) in view of Holliday (US 6,830,479)
Regarding claim 7, Mercurio discloses the use of a single-conductor electrical terminal member (12, 22) extending in an axial direction from a forward end (at 16) to a rearward end (at 18), and including a blind bore (22) accessible at the rearward end of the terminal member, and a post portion (18) defining the blind bore, the post including a tubular wall extending rearward from a rearward facing wall (middle wall) of the electrical terminal, the tubular wall having an inner surface and an outer surface, the post portion configured to receive a multi-stranded, single-conductor wire having a protective outer jacket.  Mercurio does not disclose the specific interface between the electrical conductor and the terminal member.  
Holliday discloses compression terminal comprising: a single-conductor electrical terminal member (14) extending in an axial direction, the single-conductor electrical terminal member including a post (left side in Fig. 1) including a tubular wall extending rearward, and having an inner surface and an outer surface, the outer surface having an annular recess adjacent a flange wall of the electrical terminal, and a first mounting 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a compression arrangement, as taught by Holliday, in order to provide a secure interface for the desire cable.  

Regarding claim 9, Holliday discloses that compression of the outer body against the conductive braided layer creates an annular seal around the conductive braided laver and securely fastens the conductive braided laver to the single-conductor electrical terminal member. 
Regarding claim 10, Holliday discloses the compression terminal provided to a user in a preassembled configuration. 
Regarding claim 11, Holliday discloses the compression terminal is a high amperage compression connector 

Regarding claim 30 (depending from claim 7), Holliday, as modified by Mercurio, discloses the blind bore configured to receive the central dielectric core of the wire, and wherein the conductive braided layer surrounds the central dielectric core of the wire. 
Regarding claim 31, Holliday, as modified by Mercurio, discloses the fastener member is configured to radially compress the conductive braided layer between the outer body and the single-conductor electrical terminal member while the central dielectric core of the wire is received by the blind bore. 

Claims 38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mercurio et al. (US 6,176,716) and Holliday (US 6,830,479), as applied to claims 7 and 1 respectively, and further in view of Kim et al. (US 7,049,522).
.  

Claims 20 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mercurio et al. (US 6,176,716) in view of Holliday (US 6,830,479) Kim et al. (US 7,049,522).
Regarding claim 20, Mercurio disclose a method comprising: providing a single-conductor electrical terminal member (12) defining a blind bore (22) extending in an axial direction and including a first mounting portion; providing a fastener member having a first end and a second end, the fastener member (14) including a first inner bore (at 30) at the first end having a first diameter, a second inner bore (at 36) at the second end having a second diameter, the second diameter being less than the first diameter, and a tapered inner wall extending from the first inner bore to the second inner bore; and axially slidingly compressing the fastener member from a first position to a second position relative to the body member to radially compress the wire against the body member.

Kim teaches a nonconductive core of a multi-stranded, single-conductor wire.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to position the wire of Kim in the blind bore, in order to provide a secure and desired connectivity to the wire/connector.  
	Regarding claim 33, Mercurio, as modified by Holliday and Kim, disclose the wire being radially compressed against the body member while the non-conductive core of the wire is received in the blind bore.  

Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanks (US 7,121,872) in view of Holliday. 
Hanks discloses a compression terminal comprising: a single-conductor electrical terminal member (102) including a blind bore (112), the terminal member including a tubular wall (120) that defined the blind bore, the tubular wall having an inside surface and an outer surface; an outer body (106) operably coupled with the single-conductor 
Hanks discloses substantially the claimed invention except for the tapered inner wall of the fastener member.  Holliday teaches the use of a fastener member (50, 59) including a tapered inner wall (58); wherein the fastener member compresses the outer body (18) such that the outer body is pressed against the strand bundle and the strand bundle is pressed against the single conductor terminal member (14).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a fastener, as taught by Holliday, in order to provide a faster and secure fastening of the wire.  
Regarding claim 35, Hanks discloses the single-conductor electrical terminal member having a metal body.  
.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanks (US 7,121,872) in view of Holliday and Kim. 
Regarding claim 39, Hanks discloses a compression terminal comprising: a single-conductor electrical terminal member (102) extending in an axial direction from a forward end (at 216) to a rearward end (at 120), the single-conductor electrical terminal member including a blind bore (112) accessible at the rearward end of the terminal member, and a post portion (120) defining the blind bore, the post including a tubular wall extending rearward from a rearward facing wall (114) of the electrical terminal, the tubular wall having an inner surface and an outer surface (122), the outer surface having an annular recess adjacent the rearward facing wall of the electrical terminal;-7-Application No. 13/832,359 an outer body (106) operably coupled with the single-conductor electrical terminal member, the outer body having an inner surface facing the outer surface of the tubular wall, the inner surface having an inward annular protrusion (142) configured to be received in the annular recess of the outer surface of the tubular wall to axial secure the outer body relative to the electrical terminal with a forward facing wall of the inward annular protrusion of the outer body adjacent the rearward facing wall of the electrical terminal; a fastener member (104) having a first end and a second end, the fastener member including a first inner bore (d3) at the first end having a first diameter, a second inner 
Holliday teaches a compression terminal comprising: a single-conductor electrical terminal member (14); an outer body (18) operably coupled with the single-conductor electrical terminal member: and a fastener member (50) having a first end (left side in Fig. 1) and a second end (right side in Fig. 1), the fastener member including a first inner bore at the first end having a first diameter, a second inner bore at the second end having a second diameter, the second diameter being less than the first diameter, and a tapered inner wall extending from the first inner bore to the second inner bore (see Fig. 1); wherein the fastener member is configured to be axially slidingly compressed relative to the outer body from a first position, wherein the strand bundle is between the single-conductor electrical terminal member and the outer body, to a second position (Fig. 3), wherein the fastener member radially compresses the outer body such that the outer body is pressed against the strand bundle and  the strand bundle is pressed against the single-conductor electrical terminal member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a compression arrangement, as taught by Holliday, in order to provide the appropriate interface.  
Kim discloses a multi-stranded, single-conductor wire having a non-conductive core (20) surrounded by a strand bundle (22) and a protective outer jacket (24) .  

Response to Arguments
In response to Applicant's arguments that “the Examiner completely ignores Applicant’s argument as to why the propose combination is for, inter alia, lack of motivation to combine such reference,” please note that the motivation is appropriately stated in each rejection.  For example, with respect to claim 1, the rejection clearly states that “[i]t would have been obvious to one of ordinary skill in the art at the time the invention was made to use a compression arrangement, as taught by Holliday, in order to provide an efficient and appropriate interface.”  
In response to applicant's arguments against the references individually (i.e. against Mercurio), please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to Applicant's arguments that “the Examiner’s statement of motivation does not clearly articulate why a person having ordinary skill in the art would have been motivated to combine Mercurion with the allege teachings of Holliday,” to provide an efficient and appropriate interface.”  
In response to Applicant's arguments that Mercurio is not configured to receive a strand bundle of a multi-stranded, single-conductor wire, please note that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this case, the device of Mercurio is capable of the described function.  
  In response to applicant's argument that modifying Mercurio, as taught by Holliday, would result in the connector body not being interchangeable, please note the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Nonetheless, it is noted that “interchangeability” is not part of the claimed invention.  
Additionally, in response to Applicant's arguments that the modification would change the principle of operation of the prior art, please note that Holliday shows 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833